                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

ALBERT M. BELTRANO,

          Plaintiff,

v.                             Case No:    2:18-cv-425-FtM-99MRM

TRINITY FINANCIAL SERVICES,
LLC,   DAMIAN  G.   WALDMAN,
ALDRIDGE/PITE,          LLP,
CHRISTOPHER T. PECK, NUSRAT
MANSOOR, JOHN G. ALDRIDGE,
JR. , STEVEN W. PITE, and US
MORTGAGE RESOLUTION LLC.,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #7), filed

September 17, 2018, recommending that that Complaint (Doc. #1) be

dismissed for failure to prosecute.   No objections have been filed

and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge that

the case should be dismissed.

     Accordingly, it is now

     ORDERED:

     1.   The    Report   and   Recommendation   (Doc.   #7)    is    hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's Complaint (Doc. #1) is DISMISSED without

prejudice for failure to prosecute.

     3.      The Clerk shall enter judgment accordingly, terminate

all pending motions and deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this             17th      day

of October, 2018.




                                  - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
